DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims.  Therefore, the “bore” as described in the specification in paragraph [0007] and recited in claims 1 and 20 must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 5 and 7 – 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blessing (US 3987941 A).
Regarding claim 1, the claim makes clear via recitation of “for” clause that the “mud mixture”, is not a required element of the claimed invention, but instead an item with which the claimed structure could be used during an intended operation.
Blessing teaches an apparatus (Fig. 2, 4), the apparatus comprising:
a holding container (12) with an opening at the top (modified Fig. 2, 4), an inner surface (modified Fig. 2, 4), a closed bottom surface (modified Fig. 2, 4), and a bore extending (modified Fig. 2, 4) through the holding container (12);
a plate (18, 40) that is positionable within the holding container (12), wherein the plate has a hole located on the plate (modified Fig. 2, 4); the plate slidable in a vertical direction from a first position to a second position within the holding container (modified Fig. 2, 4);
a rod (20, 50), the rod having a first end insertable into the hole of the plate (modified Fig. 2, 4), wherein the plate (40) and the rod (20, 50) are movable in unison from the first position to the second position (modified Fig. 2, 4); and 
a lid (38), the lid securable to the holding container, the lid configured to cover the opening at the top of the holding container (see Fig. 4) and create a tight liquid seal (see Fig. 5, 7 and Col. 2, lines 26 – 28), wherein the rod (50) is positionable entirely below the lid (see first position in modified Fig. 2, 4) 
Regarding claim 2, Blessing teaches the rod (20, 50) being connected only to the plate (18, 40; Fig. 2, 4). 
Regarding claim 3, Blessing teaches the lid (38, modified Fig. 2, 4) having no openings. 
Regarding claim 4, Blessing teaches an apparatus (Fig. 2, 4), wherein the hold container (12) is symmetrical in shape with a continuous sidewall (see modified Fig. 2, 4).

    PNG
    media_image1.png
    861
    1355
    media_image1.png
    Greyscale
Regarding claim 5, Blessing teaches an apparatus (Fig. 2, 4) wherein the hole is centrally located on the plate (18, 40) (see modified Fig. 2, 4).
Modified Fig. 2, 4
Regarding claim 7, Blessing teaches an apparatus (Fig. 2, 4) with a bottom closed end of the holding container (12) having a substantially hemispherical shape (see modified Fig. 2, 4).
Regarding claim 8, Blessing teaches an outer diameter of the plate (18, 40) and the inner surface of the holding container (modified Fig. 2, 4) forming a static and dynamic seal to prevent leakage between the plate and the holding container (Col. 4, lines 41 – 45).   
Regarding claim 9, Blessing teaches an apparatus (Fig. 2, 4) having a lid (38, modified Fig. 2, 4) with a substantially circular body (Fig. 2, 4) having a slightly greater diameter (modified Fig. 2, 4 showing lid is slightly larger than container, 12 edge) than the holding container (12) allowing for centering the lid (38, modified Fig. 2, 4) over the opening (modified Fig. 2, 4) in the holding container (12) and thereafter engaging the lid to secure the lid in place on top of the holding container (see Fig. 2, 4).
Regarding claim 10, Blessing teaches a plate (18, 40; see modified Fig. 2, 4) being made of stainless steel (Col. 5, lines 10 – 11 stating metallic center such as stainless steel) with the outer diameter made of rubber (24, 44; Col. 5, lines 8 – 9 and Col. 4, line 43).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 6, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Blessing (US 3987941 A) in view of Bernhardt (US 2726071 A). 
Regarding claim 6, Blessing teaches an apparatus (Fig. 2, 4) having a lid (38, modified Fig. 2, 4) and holding container (12), but fails to teach them being rotatably movable with respect to another from a first a closed position to an open position whereby the closed position creates a seal preventing liquid from escaping the holding container.
Bernhardt teaches a mixer (Col. 1, line 17) having a lid (24; Col. 2, lines 51 – 53) and holding container (11) rotatably movable (Col. 2, line 55, 71) with respect to another from a first a closed position to an open position (Fig. 4, 6) whereby the closed position creates a seal preventing liquid from escaping the holding container (Col. 3, lines 5 – 15). Blessing and Bernhardt are considered analogous art as they both teach apparatuses involving containers, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Bernhardt concerning the lid to prevent liquid being agitated from spilling or being expelled from the container and to avoid foreign material from being introduced into the container (Col. 3, lines 5 – 6, 12 – 13 and 16). 
Regarding claim 20, Blessing teaches a system (Fig. 2, 4) comprising: 
a holding container (12) having a generally cylindrical shape (Fig. 2, 4) with an opening at the top, an inner surface, a closed bottom surface, and bore extending through the holding container (12) (see modified Fig. 2, 4 and Fig. 4’); 
a plate (18, 40) that is positionable within the holding container (12), wherein the plate includes a hole substantially centrally located on the plate (modified Fig. 2, 4); 

a lid (38, modified Fig. 2, 4), the lid securable to the holding container (12), the lid (38) configured to cover the opening at the top of the holding container (12; Fig. 2, 4), the lid having a substantially circular body (38, modified Fig. 2, 4) having a slightly greater diameter (modified Fig. 2, 4 showing the lid is slightly larger than container, 12 edge) than the holding container (12) allowing for centering the lid (38, modified Fig. 2, 4) over the opening in the holding container (12) and thereafter engaging the lid to secure the lid in place on top of the holding container (Fig. 2, 4).
However, Blessing fails to teach the lid and holding container rotatably movable with respect to another from a first a closed position to an open position whereby the closed position creates a seal preventing liquid from escaping the holding container.
Bernhardt teaches a mixer (Col. 1, line 17) having a lid (24; Col. 2, lines 51 – 53) and holding container (11) rotatably movable (Col. 2, line 55, 71) with respect to another from a first a closed position to an open position (Fig. 4, 6) whereby the closed position creates a seal preventing liquid from escaping the holding container (Col. 3, lines 5 – 15). Blessing and Bernhardt are considered analogous art as they both teach apparatuses involving containers, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Bernhardt concerning the lid to prevent liquid being agitated from spilling or being expelled from the container and to avoid foreign material from being introduced into the container (Col. 3, lines 5 – 6, 12 – 13 and 16). 
Regarding claim 21, “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Blessing (US 3987941 A) as applied to claim 1 above, and in view of McGowan et al. (US 4696412 A). 
Regarding claim 11, Blessing teaches a lid (38, modified Fig. 2, 4), but fails to teach a hinge, the hinge connecting the lid and the holding container, the hinge having two leaves, the leaves connected by a hinge pin inserted through the hinge leafs, one leaf attached to holding container projecting laterally outwardly from the holding container, another leaf attached to lid.
McGowan teaches a lid (14), hinge (16), and container (10). McGowan further teaches the hinge (16) having two leaves (22, 22A), the leaves being connected by a hinge pin (24) inserted through the hinge leafs (22, 22A), one leaf attached to holding container projecting laterally outwardly from holding container (bottom hinge, 22 in Fig. 2 is attached to container body, 12), another leaf attached to lid (top hinge, 22A in Fig. 2 is attached to lid, 14). Blessing and McGowan are considered analogous art as they both teach apparatuses involving containers, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lid as taught by Blessing to incorporate teachings of McGowan to provide a lid with a hinge, the hinge connecting the lid and the holding container, the hinge having two leaves, the leaves connected by a hinge pin inserted through the hinge leafs, one leaf attached to holding container projecting laterally outwardly from holding container, another leaf attached to lid. Doing so would be advantageous to permit pivotal movement of the cover for easy access (Col. 1, line 61). Additionally, by having identical interfitting leaves as taught by McGowan it will only be necessary to manufacture a single leaf design thereby simplifying manufacture and assembly of the hinges (i.e. reducing cost) (Col. 2, lines 57 – 61). 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Blessing (US 3987941 A) in view of Bernhardt (US 2726071 A) as applied to claim 21 above, and further in view of Przybylowicz (US 6006936 A). 
Regarding claim 22, Blessing fails to teach a trowel and a pan. 
Przybylowicz teaches a joint compound tool (PK) and a pan (11; Fig. 4). Blessing and Przybylowicz are considered analogous art as they both teach apparatuses involving containers, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Przybylowicz concerning the trowel and pan to provide ease of access to material mixed/prepared using the apparatus of claims 1 – 11 and 20 so that the user can efficiently apply the material in a repetitive manner (Col. 1 lines 5 – 8; 33 – 35, 50 – 56). 
Response to Arguments
Applicant’s arguments with respect to claim 8, filed December, 24th, 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bernicke-Grussing (US 20160060884 A1) teaches joint compound tool. 
Grossman (US 1827844 A) teaches a lubricant dispenser with plate 10.
Feit (US 1122710 A) teaches an oil can with dispensing means. 
Park (US 0593333 A) teaches a device for separating liquids. 
McLaughlin (US 0522693 A) teaches a device for raising materials/content of container.
Aldrich (US 0167601 A) teaches a device capable of being quickly emptied. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOOR F AHMAD whose telephone number is (571)272-1936. The examiner can normally be reached Mon. - Fri. (0900 - 1730).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NOOR F AHMAD/Examiner, Art Unit 1774                                                                                                                                                                                                        

/DAVID L SORKIN/Primary Examiner, Art Unit 1774